Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.138 Page 1 of 11




          EXHIBIT A




                                                                            Page 4
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.139 Page 2 of 11



                                  Curriculum Vitae
                                   Stefan Th. Gries, Ph.D.

 Home:                   973 Miramonte Drive #2
                         Santa Barbara, CA 93109
                         U.S.A.

 University:             Department of Linguistics
                         University of California, Santa Barbara
                         Santa Barbara, CA 93109-3100
                         U.S.A.

 Email / www             stgries@gmail.com           http://www.stgries.info


                         Work history (current: highlighted in bold)

 April 2018 -            25% appointment as a salaried (Full/W3) Chair of English
                         Linguistics (Corpus Linguistics with a focus on quantitative
                         methods)
                         Dept of English, Justus-Liebig-Universität Giessen

 March 2012 -            Affiliated faculty
                         Dept of Spanish and Portuguese, UC Santa Barbara

 July 2010 -             (Full) Professor of Linguistics (tenured, currently VII O/S, third
                         highest level of 20 levels in the UC system although I have been
                         there only 14 years)
                         Dept of Linguistics, UC Santa Barbara

 July 2007 - June 2010   Associate Professor of Linguistics (tenured)
                         Dept of Linguistics, UC, Santa Barbara

 Nov 2005 - June 2007    Assistant Professor of Linguistics
                         Dept of Linguistics, UC Santa Barbara

 Feb 2005 - Oct 2005     Visiting researcher with scholarship
                         Dept of Developmental and Comparative Psychology
                         Max Planck Institute for Evolutionary Anthropology

 May 2002 - July 2005    Associate Professor of English (tenured)
                         Institute of Business Communication and Information Science
                         University of Southern Denmark at Sønderborg

 Apr 1999 - Apr 2002     Assistant Professor of English
                         Institute of Business Communication and Information Science
                         University of Southern Denmark at Sønderborg

                                              1


                                                                                              Page 5
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.140 Page 3 of 11


                           Honorary titles and temporary affiliations


 June/July 2019            Visiting Professor at the Linguistic Soc. of America Institute
                           University of California, Davis

 April - September 2017    Honorary Leibniz Professor
                           Research Academy, University of Leipzig, Germany

 Sept 2011 -               Honorary Liebig Professor
                           Justus Liebig University Giessen, Germany

 July 2015                 Visiting Professor at the Linguistic Soc. of America Institute
                           University of Chicago

 June/July 2013            Visiting Professor at the Linguistic Soc. of America Institute
                           University of Michigan, Ann Arbor

 July 2011                 Visiting Professor at the Linguistic Soc. of America Institute
                           University of Colorado, Boulder

 July 2007                 Visiting Professor at the Linguistic Soc. of America Institute
                           Stanford University




                           Relevant legal scholarship and consulting

 Amicus curiae to James Heilpern & Gene C. Schaerr's 2018 amicus brief with the U.S. Supreme
        Court in the case Lucia & Lucia Companies, Inc. v. Securities and Exchange Commission
        (On Writ of Certiorari to the United States Court of Appeals for the D.C. Circuit.)
 Amicus curiae to James Heilpern & Gene C. Schaerr's 2018 amicus brief with the U.S. Supreme
        Court in the case Rimini Street, Inc. & Seth Ravin v. Oracle USA, Inc, Oracle America,
        Inc., & Oracle International Corporation (On Writ of Certiorari to the United States Court
        of Appeals for the 9th Circuit.)
 Baron, Dennis E. Alison L. LaCroix, Stefan Th. Gries, & Jason Merchant. 2019. Amicus brief
        with the U.S. Supreme Court in the case New York State Rifle & Pistol Association Inc.,
        Rommolo Colantone, Efrain Alvarez, & Jose Anthony Irizarry v. The City of New York
        and the NYPD License Division (On Writ of Certiorari to the United States Court of
        Appeals for the 2nd Circuit.)
 Gries, Stefan Th. & Brian G. Slocum. 2017. Ordinary meaning and corpus linguistics. Brigham
        Young University Law Review 6. 1417-1472.
 Slocum, Brian G., Stefan Th. Gries, & Lawrence Solan. 2019. Amicus brief with the U.S.
        Supreme Court in the case Gerald Lynn Bostock v. Clayton County, GA (On Writs of
        Certiorari to the United States Courts of Appeals for the 11th, 2nd, and 6th Circuits.)

 Fall 2019     Advising the law practice of Anthony T. Schneider (Newport Beach, CA)

                                                 2


                                                                                                     Page 6
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.141 Page 4 of 11


                regarding an authorship attribution case; testimony was scheduled for 12 Nov but
                then not admitted by the judge
 Oct 2019       Preliminary data analysis for the law firm Simpson Thatcher and the Southern
                Poverty Law Center with regard to their lawsuit challenging Mississippi's
                criminal disenfranchising scheme (in particular with regard to interpreting Section
                2 of the 14th Amendment of the U.S. Constitution); ultimately, we declined to
                write an amicus brief for lack of empirical evidence
 April 2012     Advising the law practice Andrea Hurd (Santa Barbara, CA) regarding the
                interpretation of the phrase "four or fewer" in the Harbors and Navigations Code,
                Section 6565.2; case was settled before trial



                          Research and relevant experience: overview

 −      more than 200 publications and other written contributions in the area of quantitative
        corpus linguistics and statistical methods in linguistics in many of the leading journals of
        my fields (including 20 published or to appear books and edited volumes; selection: see
        below)
 −      general editor and co-founder of the journal Corpus Linguistics and Linguistic Theory
 −      co-editor of the Journal of Research Design and Statistics in Linguistics and
        Communication
 −      member of the board of all major corpus linguistics and cognitive linguistics journals and
        others (>10 journals and 5 book series)
 −      more than 370 talks and invited workshops, (plenary/keynote) lectures; I am regularly
        teaching invited paid week-long bootcamps on statistical methods in linguistics and
        corpus linguistics all over four continents; part of what I teach in these bootcamps are
        corpus-linguistic methods of the type used here in testimony
 −      6th most widely-cited living corpus linguist (according to Google Scholar, most ahead of
        me are retired and/or 15-20 years older)
 −      2nd most widely-cited cognitive linguist (according to Google Scholar, the most widely-
        cited person is counted wrong because of publications of other authors with the same
        name, as can be seen when one checks the initials of the listed publications)
 −      only corpus linguist having published introductions to corpus linguistics (2 editions) and
        to statistical methods in linguistics (2 editions)
 −      reviewer and editor for at least 500 journal, book, grant proposal, and other submissions
        in the last 10-12 years



                  Teaching experience relevant to the current case: overview

 On the theoretical side of things, I have been the main instructor of undergraduate and graduate
 semantics in my department over the last 14 years. On the methodological side of things, I have
 been teaching quantitative corpus linguistics and statistical methods in linguistics – both relevant
 to studies of authorship attribution – for the last 15 years at dozens of universities in Northern
 America (USA and Canada), Europe, Asia, and South America.


                                                  3


                                                                                                        Page 7
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.142 Page 5 of 11


                  Scientific presentations and workshops: over 350 since 2000
         (see http://www.stgries.info/research/overview-research.html for a complete list)



                          Scientific publications (last five years only)
         (see http://www.stgries.info/research/overview-research.html for a complete list)


 to appear

 Deshors, Sandra C. & Stefan Th. Gries. Comparing learner corpora. In Nicole Tracy-Ventura &
         Magali Paquot (eds.), Routledge Handbook of SLA and Corpora. New York & London:
         Routledge.
 Deshors, Sandra C. & Stefan Th. Gries. Mandative subjunctive vs. should in world Englishes: A
         new take on an old alternation. Corpora 15(2).
 Gries, Stefan Th. Priming of syntactic alternations by learners of English: an analysis of
         sentence-completion and collostructional results. In Jesse A. Egbert & Paul Baker (eds.),
         Using corpus methods to triangulate linguistic analysis, 219-238. New York & London:
         Routledge.
 Gries, Stefan Th. Analyzing dispersion. In Magali Paquot & Stefan Th. Gries (eds.). Practical
         handbook of corpus linguistics. Berlin & New York: Springer.
 Gries, Stefan Th. R scripts for L. Anthony's chapter 'Programming for Corpus Linguistics'. In
         Magali Paquot & Stefan Th. Gries (eds.). Practical handbook of corpus linguistics. Berlin
         & New York: Springer.
 Gries, Stefan Th. Polysemy. In Ewa Dąbrowska & Dagmar S. Divjak (eds.), Handbook of
         Cognitive Linguistics, 472-490. Berlin & Boston: De Gruyter Mouton. [reprint of 2015e]
 Gries, Stefan Th. Ten lectures on corpus-linguistic approaches in cognitive linguistics:
         Applications for usage-based and psycholinguistic research. Leiden & Boston: Brill.
         [cover]
 Gries, Stefan Th. Corpus linguistics: quantitative methods. In Carol A. Chapelle (ed.), The
         concise encyclopedia of applied linguistics. Oxford: Wiley-Blackwell.
 Gries, Stefan Th. On, or against?, (just) frequency. In Hans C. Boas (ed.), Applications of
         cognitive linguistics. Boston & Berlin: De Gruyter Mouton.
 Gries, Stefan Th. The discriminatory power of lexical context for alternations: an information-
         theoretic exploration. Journal of Research Design and Statistics in Linguistics and
         Communication Science.
 Gries, Stefan Th. Managing synchronic corpus data with the British National Corpus (BNC). In
         Andrea L. Berez-Kroeker, Brad McDonnell, Eve Koller, & Lauren Collister (eds.), MIT
         Open Handbook of Linguistic Data Management. Cambridge, MA: The MIT Press.
 Gries, Stefan Th. Corpus approaches to ordinary meaning in legal interpretation. In Malcolm
         Coulthard, Alison May, & Rui Sousa-Silva (eds.), The Routledge Handbook of Forensic
         Linguistics. 2nd ed. New York & London: Routledge.
 Gries, Stefan Th. & Sandra C. Deshors. Statistical analyses of learner corpus data. In Nicole
         Tracy-Ventura & Magali Paquot (eds.), Routledge Handbook of SLA and Corpora. New
         York & London: Routledge.
 Gries, Stefan Th. & Sandra C. Deshors. There's more to alternations than the main diagonal of a
         2×2 confusion matrix: improvements of MuPDAR and other classificatory alternation

                                                4


                                                                                                     Page 8
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.143 Page 6 of 11


         studies. ICAME Journal 44.
 Gries, Stefan Th. & Philip Durrant. Analyzing co-occurrence data. In Magali Paquot & Stefan
         Th. Gries (eds.). Practical handbook of corpus linguistics. Berlin & New York: Springer.
 Gries, Stefan Th., Benedikt Heller, & Nina Sophie Funke. The role of gender in postcolonial
         syntactic choice-making: evidence from the genitive alternation in British and Sri Lankan
         English. In Tobias J. Bernaisch (ed.), Gender in World Englishes. Cambridge: Cambridge
         University Press.
 Gries, Stefan Th., Marlies Jansegers, & Viola G. Miglio. Quantitative methods for corpus-based
         contrastive linguistics. In Renata Enghels, Bart Defrancq, & Marlies Jansegers (eds.),
         New approaches to contrastive linguistics: empirical and methodological challenges.
         Berlin & Boston: De Gruyter.
 Gries, Stefan Th. & Magali Paquot. Writing up a corpus-linguistic paper. In Magali Paquot &
         Stefan Th. Gries (eds.). Practical handbook of corpus linguistics. Berlin & New York:
         Springer.
 Jansegers, Marlies & Stefan Th. Gries. Towards a dynamic behavioral profile: a diachronic study
         of polysemous sentir in Spanish. Corpus Linguistics and Linguistic Theory.
 Miglio, Viola G. & Stefan Th. Gries. Construcciones verbales con verbos de emoción en
         español: cohesión interna de la clase semántica de los predicados con sujeto
         experimentador.
 Paquot, Magali & Stefan Th. Gries (eds.). Practical handbook of corpus linguistics. Berlin &
         New York: Springer.
 Paquot, Magali, Hubert Naets, & Stefan Th. Gries. Using syntactic co-occurrences to trace
         phraseological development in learner writing: verb + object structures in LONGDALE.
         In Bert Le Bruyn & Magali Paquot (eds.), Learner corpora and second language
         acquisition research. Cambridge: Cambridge University Press.
 Rühlemann, Christoph & Stefan Th. Gries. How do speakers and hearers disambiguate the
         pragmatic and syntactic functions of words? The case of well. Functions of Language.
 Wahl, Alexander & Stefan Th. Gries. Computational extraction of formulaic sequences from
         corpora: Two case studies of a new extraction algorithm. In Gloria Corpas Pastor & Jean-
         Pierre Colson (eds.), Computational and corpus-based phraseology. Amsterdam &
         Philadelphia: John Benjamins.
 Wulff, Stefanie & Stefan Th. Gries. Explaining individual variation in learner corpus research:
         some methodological suggestions. In Bert Le Bruyn & Magali Paquot (eds.), Learner
         corpora and second language acquisition research. Cambridge: Cambridge University
         Press.

                                               2019

 Baron, Dennis E. Alison L. LaCroix, Stefan Th. Gries, & Jason Merchant. Amicus brief with the
        U.S. Supreme Court in the case New York State Rifle & Pistol Association Inc.,
        Rommolo Colantone, Efrain Alvarez, & Jose Anthony Irizarry v. The City of New York
        and the NYPD License Division (On Writ of Certiorari to the United States Court of
        Appeals for the 2nd Circuit.)
 Carrasco Ortíz, Elia Haydee, Mark Amengual, & Stefan Th. Gries. Cross-language effects of
        phonological and orthographic similarity in cognate word recognition: the role of
        language dominance. Linguistic Approaches to Bilingualism.
 Gries, Stefan Th. Estatística com R para a linguística: uma introdução prática. (a Portuguese
        translation of 2013c, translated by Heliana R. Mello, Crysttian Arantes Paixão, Andre L.

                                                5


                                                                                                     Page 9
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.144 Page 7 of 11


         Souza, & Jûlia Zara). Belo Horizonte, Brasil: Editora FALE-UFMG.
 Gries, Stefan Th. 15 years of collostructions: some long overdue additions/corrections (to/of
         actually all sorts of corpus-linguistics measures). International Journal of Corpus
         Linguistics 24(3). 385-412.
 Gries, Stefan Th. On classification trees and random forests in corpus linguistics: some words of
         caution and suggestions for improvement. Corpus Linguistics and Linguistic Theory.
 Slocum, Brian G., Stefan Th. Gries, & Lawrence Solan. Amicus brief with the U.S. Supreme
         Court in the case Gerald Lynn Bostock v. Clayton County, GA (On Writs of Certiorari to
         the United States Courts of Appeals for the 11th, 2nd, and 6th Circuits.)
 Wulff, Stefanie & Stefan Th. Gries. Particle placement in learner English: Measuring effects of
         context, first language, and individual variation. Language Learning 69(4). 873-910.
 Wulff, Stefanie & Stefan Th. Gries. Improving on observational blends research: regression
         modeling in the study of experimentally-elicited blends. Lexis 14.

                                               2018

 Adamou, Evangelia, Matthew Gordon, & Stefan Th. Gries. Prosodic and morphological focus
         marking in Ixcatec (Otomanguean). In Evangelia Adamou, Katharina Haude, & Martine
         Vanhove (eds.), Information structure in lesser-described languages: Studies in prosody
         and syntax, 51-83. Amsterdam & Philadelphia: John Benjamins.
 Gries, Stefan Th. Operationalizations of domain-general mechanisms cognitive linguists often
         rely on: a perspective from quantitative corpus linguistics. In Stefan Engelberg, Henning
         Lobin, Kathrin Steyer, & Sascha Wolfer (eds.), Wortschätze: Dynamik, Muster,
         Komplexität, 75-90. Berlin & Boston: De Gruyter.
 Gries, Stefan Th. Syntactic alternation research: taking stock and some suggestions for the
         future. Belgian Journal of Linguistics 31(1). 8-29
 Gries, Stefan Th. Korpuslinguistik und ihr Potential für die (amerikanische) Rechtssprechung. In
         Marc Kupietz & Thomas Schmidt (eds.), Korpuslinguistik (Germanistische
         Sprachwissenschaft um 2020, Volume 5), 81-94. Berlin & Boston: De Gruyter.
 Gries, Stefan Th. Zur Identifikation von Mehrwortausdrücken: ein Algorithmus, seine
         Validierung und weiterführende Überlegungen. In Angelika Wöllstein, Peter Gallmann,
         Mechthild Habermann, & Manfred Krifka (eds.), Grammatiktheorie und Empirie in der
         germanistischen Linguistik (Germanistische Sprachwissenschaft um 2020, Volume 1),
         225-239. Boston & Berlin: De Gruyter.
 Gries, Stefan Th. On over- and underuse in learner corpus research and multifactoriality in
         corpus linguistics more generally. Journal of Second Language Studies 1(2). 276-308.
 Gries, Stefan Th. 语言研究中的统计学：R 软件应用入门. Chinese translation of Statistics for
         linguistics with R (2nd rev. and ext. ed.). Beijing: Commercial Press.
 Gries, Stefan Th. Mechanistic formal approaches to language acquisition: yes, but at the right
         level(s) of resolution. A response to Yang. Linguistic Approaches to Bilingualism. 8(6).
         733-737
 Gries, Stefan Th., Tobias J. Bernaisch, & Benedikt Heller. A corpus-linguistic account of the
         history of the genitive alternation in Singapore English. In Sandra C. Deshors (ed.),
         Modeling World Englishes: Assessing the interplay of emancipation and globalization of
         ESL varieties, 245-279. Amsterdam & Philadelphia: John Benjamins.
 Hampe, Beate & Stefan Th. Gries. Syntax from and for discourse II: More on complex-sentences
         as meso-constructions. In Beate Hampe & Susanne Flach (eds.), Yearbook of the German
         Cognitive Linguistics Association (Special Issue: Corpora. Constructions. Cognition),

                                                6


                                                                                                 Page 10
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.145 Page 8 of 11


        115-142. Boston & Berlin: De Gruyter.
 Wahl, Alexander & Stefan Th. Gries. Multi-word expressions: A novel computational approach
        to their bottom-up statistical extraction. In Pascual Cantos-Gómez & Moisés Almela-
        Sánchez (eds.), Lexical collocation analysis: advances and applications, 85-109. Berlin &
        New York: Springer.
 Wulff, Stefanie, Stefan Th. Gries, & Nicholas A. Lester. Optional that in complementation by
        German and Spanish learners. In Andrea Tyler, Lihong Huan, & Hana Jan (eds.), What is
        Applied Cognitive Linguistics? Answers from current SLA research, 99-120. Berlin &
        Boston: De Gruyter Mouton.

                                               2017

 Gries, Stefan Th. Ten lectures on quantitative approaches in cognitive linguistics: Corpus-
         linguistic, experimental, and statistical applications. Leiden & Boston: Brill, pp. 211.
         [internationally republished version of 2016e; cover and supplementary materials (audio
         and slides) here or here]
 Gries, Stefan Th. Corpus approaches. In Barbara Dancygier (eds.), Cambridge Handbook of
         Cognitive Linguistics, 590-606. Cambridge: Cambridge University Press.
 Gries, Stefan Th. & Andrea L. Berez. Linguistic annotation in/for corpus linguistics. In Nancy
         Ide & James Pustejovsky (eds.), Handbook of Linguistic Annotation, 379-409. Berlin &
         New York: Springer.
 Gries, Stefan Th. & Gerrit Jan Kootstra. Structural priming within and across languages: a
         corpus-based perspective. Bilingualism: Language and Cognition 20(2). 235-250.
 Heller, Benedikt, Tobias Bernaisch, & Stefan Th. Gries. Empirical perspectives on two potential
         epicenters: The genitive alternation in Asian Englishes. ICAME Journal 41. 111-144.
 Lester, Nicholas A., John W. Du Bois, Stefan Th. Gries, & Fermín Moscoso del Prado Martín.
         Considering experimental and observational evidence of priming together, syntax doesn't
         look so autonomous. Behavioral and Brain Sciences 40. 33-34.
 Miglio, Viola G. & Stefan Th. Gries. Readers' reaction to tense switching in Hrafnkels saga
         freysgoða: combining corpus-linguistic and experimental methods. International Journal
         of Literary Linguistics 6(1). 1-26.

                                               2016

 Deshors, Sandra C. & Stefan Th. Gries. Profiling verb complementation constructions across
        New Englishes: A two-step random forests analysis to ing vs. to complements.
        International Journal of Corpus Linguistics 21(2). 192-218.
 Gries, Stefan Th. Variationist analysis: variability due to random effects and autocorrelation. In
        Paul Baker & Jesse A. Egbert (eds.), Triangulating methodological approaches in corpus
        linguistic research, 108-123. New York: Routledge, Taylor and Francis.
 Gries, Stefan Th. Towards a corpus-based identification of prototypical instances of
        constructions. In Masa-aki Yamanashi (ed.), Cognitive Linguistics, Vol. 3 Cognitive
        grammar and syntax. London & Thousand Oaks, CA: Sage Publications. [reprint of
        2003d]
 Gries, Stefan Th. Quantitative corpus linguistics with R. 2nd rev. & ext. ed. London & New
        York: Routledge, Taylor & Francis Group, pp. 274. [cover with endorsements and a
        review in Digital Scholarship in the Humanities]
 Gries, Stefan Th. Ten lectures on quantitative approaches in cognitive linguistics: Corpus-

                                                 7


                                                                                                  Page 11
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.146 Page 9 of 11


         linguistic, experimental, and statistical applications. Beijing: Foreign Language Teaching
         and Research Press.
 Gries, Stefan Th. & Tobias J. Bernaisch. Exploring epicenters empirically: Focus on South Asian
         Englishes. English World-Wide 37(1). 1-25.
 Hilpert, Martin & Stefan Th. Gries. Quantitative approaches to diachronic corpus linguistics. In
         Merja Kytö & Päivi Pahta (eds.), The Cambridge Handbook of English Historical
         Linguistics, 36-53. Cambridge: Cambridge University Press.
 Stefanowitsch, Anatol & Stefan Th. Gries. Collostructions: investigating the interaction between
         words and constructions. In Masa-aki Yamanashi (ed.), Cognitive Linguistics, Vol. 3
         Cognitive grammar and syntax. London & Thousand Oaks, CA: Sage Publications.
         [reprint of 2003e]
 Yoon, Jiyoung & Stefan Th. Gries (eds.), Corpus-based approaches to Construction Grammar.
         Amsterdam & Philadelphia: John Benjamins, pp. 268.
 Yoon, Jiyoung & Stefan Th. Gries. Introduction. In Jiyoung Yoon & Stefan Th. Gries (eds.),
         Corpus-based approaches to Construction Grammar. Amsterdam & Philadelphia: John
         Benjamins.

                                               2015

 Gries, Stefan Th. Some current quantitative problems in corpus linguistics and a sketch of some
         solutions. Language and Linguistics 16(1). 93-117. [official link]
 Gries,     Stefan     Th.     Структурный       прайминг:      корпусное     исследование       и
         узуальные/экземплярные подходы/'Structural priming: a perspective from
         observational data and usage-/exemplar-based approaches'. In Andrej A. Kibrik, Alexey
         D. Koshelev, Aexander V. Kravchenko, Julia V. Mazurova, & Olga V. Fedorova (eds.),
         Язык и мысль: Современная когнитивная лингвистика/'Language and thought:
         Contemporary cognitive linguistics', 721-754. Moscow: Languages of Slavic Culture.
 Gries, Stefan Th. The most underused statistical method in corpus linguistics: Multi-level (and
         mixed-effects) models. Corpora 10(1). 95-125.
 Gries, Stefan Th. Quantitative linguistics. In James D. Wright (ed.), International Encyclopedia
         of the Social and Behavioral Sciences. 2nd ed., Vol. 19, 725-732. Amsterdam: Elsevier.
 Gries, Stefan Th. Polysemy. In Ewa Dąbrowska & Dagmar S. Divjak (eds.), Handbook of
         Cognitive Linguistics, 472-490. Berlin & Boston: De Gruyter Mouton.
 Gries, Stefan Th. 50-something years of work on collocations: what is or should be next … In
         Sebastian Hoffmann, Bettina Fischer-Starcke, & Andrea Sand (eds.), Current issues in
         phraseology, 135-164. Amsterdam & Philadelphia: John Benjamins. [reprint of 2013d]
 Gries, Stefan Th. Quantitative designs and statistical techniques. In Douglas Biber & Randi
         Reppen (eds.), The Cambridge Handbook of English Corpus Linguistics, 50-71.
         Cambridge: Cambridge University Press.
 Gries, Stefan Th. More (old and new) misunderstandings of collostructional analysis: on Schmid
         & Küchenhoff (2013). Cognitive Linguistics 26(3). 505-536.
 Gries, Stefan Th. Statistical methods in learner corpus research. In Gaëtanelle Gilquin, Sylviane
         Granger, & Fanny Meunier (eds.), The Cambridge Handbook of Learner Corpus
         Research, 159-181. Cambridge: Cambridge University Press.
 Gries, Stefan Th. The role of quantitative methods in Cognitive Linguistics: corpus and
         experimental data on (relative) frequency and contingency of words and constructions. In
         Jocelyne Daems, Eline Zenner, Kris Heylen, Dirk Speelman, & Hubert Cuyckens (eds.),
         Change of paradigms - new paradoxes: recontextualizing language and linguistics, 311-

                                                 8


                                                                                                  Page 12
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.147 Page 10 of 11


          325. Berlin & New York: De Gruyter Mouton.
  Gries, Stefan Th. & Sandra C. Deshors. EFL and/vs. ESL? A multi-level regression modeling
          perspective on bridging the paradigm gap. International Journal of Learner Corpus
          Research 1(1). 130-159.
  Gries, Stefan Th. & Nick C. Ellis. Statistical measures for usage-based linguistics. Language
          Learning 65 (Supplement 1). 1-28.
  Harris, Michael J., Stefan Th. Gries, & Viola G. Miglio. Prosody and its application to forensic
          linguistics. Linguistic Evidence in Security, Law and Intelligence 2(2). 11-29.
  Harris, Michael J. Viola G. Miglio, & Stefan Th. Gries. Mexican & Chicano Spanish prosody:
          Differences related to information structure. In John Levis, Rania Mohamed, Manman
          Qian, & Ziwei Zhou (eds.), Proceedings of the 6th Pronunciation in Second Language
          Learning and Teaching Conference, 38-48. Ames, IA: Iowa State University.
  Miglio, Viola G. & Stefan Th. Gries. Heritage speakers’ Spanish in California: How unbalanced
          bilingualism affects reverse constructions of the gustar-type. In Sandro Sessarego &
          Melvin González-Rivera (eds.), New Perspectives on Hispanic Contact Linguistics in the
          Americas, 405-435. Frankfurt & Madrid: Iberoamericana/Vervuert.
  Rühlemann, Christoph & Stefan Th. Gries. Turn order and turn distribution in multi-party
          storytelling. Journal of Pragmatics 87(10). 171-191.
  Wulff, Stefanie & Stefan Th. Gries. Prenominal adjective order preferences in Chinese and
          German L2 English: a multifactorial corpus study. Linguistic Approaches to Bilingualism
          5(1). 122-150.

                                                2014

  Bernaisch, Tobias, Stefan Th. Gries, & Joybrato Mukherjee. The dative alternation in South
          Asian English(es): Modelling predictors and predicting prototypes. English World-Wide
          35(1). 7-31.
  Deshors, Sandra C. & Stefan Th. Gries. A case for the multifactorial assessment of learner
          language: the uses of may and can in French-English interlanguage. In Dylan Glynn &
          Justyna Robinson (eds.), Corpus methods for semantics: quantitative studies in polysemy
          and synonymy, 179-204. Amsterdam & Philadelphia: John Benjamins.
  Doğruöz, A. Seza & Stefan Th. Gries. Spread of on-going changes in an immigrant language:
          Turkish in the Netherlands. In Martin Pütz, Justyna Robinson, & Monika Reif (eds.),
          Cognitive sociolinguistics: social and cultural variation on cognition and language use,
          161-185. Amsterdam & Philadelphia: John Benjamins. [reprint of 2012b]
  Gries, Stefan Th. Corpus and quantitative methods. In John Taylor & Jeanette Littlemore (eds.),
          The Bloomsbury Companion to Cognitive Linguistics, 279-300. London & New York:
          Bloomsbury.
  Gries, Stefan Th. Don't let anybody learn one color but give the whole set of colors together.
          Interview in The English Teachers' Magazine, July 2014, p. 48-49.
  Gries, Stefan Th. Frequencies, probabilities, association measures in usage-/exemplar-based
          linguistics: some necessary clarifications. In Nikolas Gisborne & Willem Hollmann
          (eds.), Theory and data in cognitive linguistics, 15-48. Amsterdam & Philadelphia: John
          Benjamins. [reprint of 2012g]
  Gries, Stefan Th. Frequency tables, effect sizes, and explorations. In Dylan Glynn & Justyna
          Robinson (eds.), Corpus methods for semantics: quantitative studies in polysemy and
          synonymy, 365-389. Amsterdam & Philadelphia: John Benjamins.
  Gries, Stefan Th. Quantitative corpus approaches to linguistic analysis: seven or eight levels of

                                                 9


                                                                                                  Page 13
Case 3:19-cv-01713-BAS-AHG Document 19-4 Filed 12/02/19 PageID.148 Page 11 of 11


            resolution and the lessons they teach us. In Irma Taavitsainen, Merja Kytö, Claudia
            Claridge, & Jeremy Smith (eds.), Developments in English: expanding electronic
            evidence, 29-47. Cambridge: Cambridge University Press.
  Gries,   Stefan Th. Coll.analysis 3.5. A script for R to compute perform collostructional analyses
            (major update to handle larger corpora/frequencies).
  Gries,   Stefan Th. & Allison S. Adelman. Subject realization in Japanese conversation by native
            and non-native speakers: exemplifying a new paradigm for learner corpus research. In
            Jesús Romero-Trillo (ed.), Yearbook of Corpus Linguistics and Pragmatics 2014: New
            empirical and theoretical paradigms, 35-54. Cham: Springer.
  Gries,   Stefan Th. & Sandra C. Deshors. Using regressions to explore deviations between corpus
            data and a standard/target: two suggestions. Corpora 9(1). 109-136.
  Gries,   Stefan Th. & Viola G. Miglio. New information in naturalistic data is also signaled by
            pitch movement: an analysis from monolingual English/Spanish and bilingual Spanish
            speakers. Complutense Journal of English Studies 22. 11-33.




                                                  10


                                                                                                  Page 14
